WARD, Circuit Judge
(dissenting). The infringement of the Dickinson patent, 1,194,725, charged here, is the commercial device of the iEolian Company without relays. If this were made according to the patent, I think there would be the same constant struggle between the spring and the pneumatic bellows which distinguishes that device as patented. On the contrary, there is both in the Dickinson device and in the commercial device of the 2Eolian Company an equilibrium while the music sheet is traveling longitudinally. This is maintained by making the- tube leading from the pneumatic bellows to the suction chamber with a restricted opening smaller than the valve port of the tube, with which it coacts. This was inherent in Dickinson’s invention, although he did not at first appreciate it. It think it is admitted that each of these devices does operate upon what has been called the law of the bleeding port. This was incorporated by Dickinson in the specifications and claims^ while going through tire Patent Office by amendment and as the opinion of the court proceeds upon noninfringement. I only add that it seems to me the amendments were properly allowed, and. that Dickinson was not chargeable • with laches.
_ As the TEolian Company did not begin to sell its commercial device until June, 1911, and Dickinson filed'his application-April 22, 1911, the 2Eolian Company infringes.
Therefore I think the decree should be reversed.